 



Exhibit 10.10

[AMAZON.COM LETTERHEAD] [v87419orv8741900.gif]

February 28, 2000

[Address deleted]

Dear Mark:

On behalf of Amazon.com Holdings, Inc. (the Company), I am very pleased to offer
you the position VP/CAO. This letter clarifies and confirms the terms of your
employment with the Company.

Start Date and Salary

Unless we mutually agree otherwise, you will commence employment on March 13,
2000 (Start Date). Your starting salary will be $125,000 annualized, payable in
accordance with the Company’s standard payroll practice and subject to
applicable withholding taxes. Because your position is exempt from overtime pay,
your salary will compensate you for all hours worked. Your base salary will be
reviewed annually by the Board of Directors or its Compensation Committee, and
any increases will be effective as of the date determined by the Board or its
Compensation Committee.

Signing Bonus

In appreciation for your decision to join us, the Company will pay you a signing
bonus in the amount of $675,000, payable in two installments ($450,000 payable
on the date of your first regular paycheck and $225,000 payable on the date of
your paycheck following the anniversary of your start date) and in accordance
with the Company’s standard payroll practice and subject to applicable
withholding taxes. If your employment with the Company is terminated for any
reason prior to the first anniversary of your start date, you will be
responsible for reimbursing the Company for the first $450,000 bonus, on a
pro-rated monthly basis. If your employment with the Company is terminated for
any reason after the first anniversary of your start date but before the second
anniversary, you will be responsible for reimbursing the Company for the second
$225,000 bonus, on a pro-rated monthly basis. The foregoing repayment obligation
will not apply if your employment terminates due to the organizational change
that results in the elimination of your position.

Benefits

You will also be entitled, during the term of your employment, to such vacation,
medical and other employee benefits as the Company may offer from time to time,
subject to applicable eligibility requirements. The Company does reserve the
right to make any modifications in this benefits package that it deems
appropriate. All employees receive pro-rated vacation and personal time. Please
refer to the enclosed benefits documents for more information. You are also
eligible to participate in Amazon.com’s 401(k) retirement plan the first quarter
after 90 days of employment and to enroll in our major medical plan on the first
entry date following the commencement of your employment.

Stock Grant

Subject to Board of Directors’ approval, you will be granted an option to
purchase 200,000 shares of Amazon.com common stock. The strike price on your
stock option grant will be the fair market value per share of such stock on the
Monday on or following your Start Date. The option will begin to vest on your
Start Date and will vest 20% after one year of employment, an additional 20%
after two years of employment, and an additional 5% per quarter thereafter. Your
option will be documented by delivery to you of a Stock Option Letter Agreement
specifying the terms and conditions of the option.



--------------------------------------------------------------------------------



 



Employment At Will

If you accept our offer of employment, you will be an employee-at-will, meaning
that either you or the Company may terminate our relationship at any time for
any reason, with or without cause. Any statements to the contrary that may have
been made to you, or that may be made to you, by the Company, its agents, or
representatives are superseded by this offer letter.

Confidentiality, Noncompetition and Invention Assignment Agreement

As a condition of your employment pursuant to this offer letter, we do require
that you sign the enclosed Confidentiality, Noncompetition and Invention
Assignment Agreement. The Company’s willingness to grant you the stock options
referred to above is based in significant part on your commitment to fulfill the
obligations specified in that agreement.

You should know that the agreement will significantly restrict your future
flexibility in many ways. For example, you will be unable to seek or accept
certain employment opportunities for a period of 18 months after you leave the
Company. Please review the agreement carefully and, if appropriate, have your
attorney review it as well.

Additional Provisions

Your employment pursuant to this letter is also contingent upon your submitting
the legally required proof of your identity and authorization to work in the
United States. On your first day of employment you must provide the required
identification.

If you accept this offer, the terms described in this letter will be the terms
of your employment, and this letter supersedes any previous discussions or
offer. Any further additions or modifications of these terms would have to be in
writing and signed by you and an officer of the Company.

If you wish to accept employment with the Company, please indicate so by signing
both copies of this letter and both copies of the enclosed Confidentiality,
Noncompetition and Invention Assignment Agreement, retaining one of each for
your files. This offer and all terms of employment stated in this letter will
expire if you have not returned a signed copy of this letter in the
pre-addressed enclosed envelope by the sooner of three weeks from the date of
this letter or five days prior to the above Start Date. If you intend to start
your employment within five days of receiving this offer, please contact me
immediately.

We are very excited about the possibility of your joining us. I hope that you
will accept this offer and look forward to a productive and mutually beneficial
working relationship. Please let me know if I can answer any questions for you
about any of the matters outlined in this letter.

Sincerely,

/s/ WARREN JENSON

Warren Jenson
CFO

ACCEPTANCE
I accept employment with Amazon.com Holdings, Inc. under the terms set forth in
this letter; including the Start Date indicated above.

      /s/ MARK S. PEEK   3/6/2000

--------------------------------------------------------------------------------

Signature
Mark Peek  

--------------------------------------------------------------------------------

Date